In as *907much as the case on appeal herein does not appear to have been settled, we cannot determine what should be printed, as, by General Exile XXXIV,* whether exhibits in evidence shall be printed at length is to be determined by the trial judge. Motion for stay denied, with ten dollars costs, without prejudice to such application to the Special Term, upon giving an undertaking to secure the judgment in favor of Susan Hoge, entered April 10, 1911. Present — Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ.

 General Rules of Practice, ride 34.— [Rep.